DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 01/19/2022. 
	Claims 1-7, 9-14, 16-18, 20-23 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks filed on 01/19/2022 with respect to amended claims have been considered.  Independent claims have been amended to incorporate previously allowable subject matter. Terminal Disclaimer with respect to US Patent Number 10944927 has been received and approved. Double Patenting rejection is withdrawn. Claims 1-7, 9-14, 16-18, 20-23 are allowed.

Allowable Subject Matter
2.	Claims 1-7, 9-14, 16-18, 20-23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
           Regarding claim 1, prior art on record Ogura et al. (US Pub. No.: US 2006/0221667 A1) discloses an image sensor device (Para 28; solid state image pickup device), comprising:

         a first transistor (Figs. 1, 3; Para 30; MOS transistor M3 ) disposed adjacent to the first photodiode; 
         a floating diffusion region  (Para 30; floating diffusion region FD) configured to store the charges; 
        a reset transistor (Para 29; reset MOS transistor M2) configured to reset the floating diffusion region;
         and a second transistor (Para 29,32; transfer MOS transistor M1) disposed over the substrate between the first photodiode and the reset transistor ( Fig 1 ; wherein transistor M1 is located between photodiode PD and reset transistor M2) ,
       wherein the first transistor (Para 30; a source or a drain region of a transfer transistor M3 is connected to the floating diffusion region FD) and the second transistor (Para 30; A photodiode PD is connected to a floating diffusion region FD through a 
first transfer MOS transistor M1) are configured to generate a first electric field and a second electric field, respectively, to move the charges generated by the first photodiode to the floating diffusion region (Para 33, 34; a control signal ɸ TX is supplied to the gate of a transfer MOS transistor M1, a control signal ɸ S is supplied to a  transfer MOS transistor M3. A control signal ɸ TX controls the transfer of carriers 
accumulated in a photodiode PD to a floating diffusion region FD.  A control 
signal ɸ S controls the transfer of carriers which have been overflown from 
the photodiode PD and accumulated in an additional capacitor CS, to a floating 

	However, none of the prior art discloses “a second photodiode in the substrate, wherein the first photodiode and the second photodiode are stacked in a depth direction of the substrate” in combination of other limitation in the claim. 
        Claims 2-7, 9, 10, 11, 12 are allowed as being dependent from claim 1. 
       Regarding claim 13, prior art on record Machida et al. (US Pub. No.: US 2019/0075261 A1) discloses an image sensor device (Para 126-127; CMOS image sensor 10 includes a pixel array unit 11 formed on a semiconductor substrate), comprising:
a semiconductor substrate (Para 127; semiconductor substrate);
a plurality of unit pixels (Para 129; unit pixels 20); 
a floating diffusion region disposed at a center of the plurality of unit pixels ( Figs. 5, 6; Para 173-176; floating diffusion; wherein floating diffusion is located in the center between photodiode PD2 and photodiode PD1) ; and
a reset transistor adjacent to the plurality of unit pixels and configured to reset the floating diffusion region ( Para 149; reset transistor 24) ;
wherein each of the plurality of unit pixels comprises:
a first photodiode disposed in the semiconductor substrate and configured to generate first charges in response to radiation  ( Para 169-172; Fig.6 ; photodiode PD2; wherein PD2 photoelectrically convert the received light into photocharges of the amount of charges corresponding to the amount of light and store the photocharges ) ;
a second photodiode configured to generate second charges in response to the radiation (Para 169-172; photodiode PD1; wherein PD2 photoelectrically convert the 
a second transistor disposed over the first photodiode (Para 169; transfer transistor 22; wherein it is disposed above PD2 as shown in Fig 5, Fig, 6) between the reset transistor and the floating diffusion region ( Fig. 5; wherein Fig. 5 shows that transfer transistor 22 is between FD and reset transistor 24 ) , 
wherein at least one of the first transistor and the second transistor is configured to generate an electric field moving the first charges generated by the first photodiode (Para 174; The transfer transistor 22 is made conductive in response to the transfer signal TG2, thereby transferring photocharges photoelectrically converted by the second photodiode PD2 and stored in the photodiode PD.sub.2 to the floating diffusion FD. Para 184; wherein signal charges stored in the second photodiode PD2 are discharged to the high potential side power source when the shutter transistor 23 is made conductive).
	  However, none of the prior art discloses wherein each of the second photodiodes comprises a first layer having a first dopant type and a second layer having a second dopant type, and the first layers of the second photodiodes in adjacent unit pixels are connected to each other” in combination of other limitation in the claim.  
	Claims 14, 16, 17 are allowed as being dependent from claim 13. 



       Regarding claim 18, prior art on record Cho et al. Cho et al. (US Pub. No.: US 2016/0142653 A1) discloses a method of operating an image sensor device (Figs. 1, 7; image sensor 100), the method comprising:
configuring a  first photodiode to generate charges in response to radiation ( Para 78; photo diode PD) ; 
biasing a first transistor (Figs. 7, 8; Para 78; NMOS transistor MN2 referred to as a transfer transistor, operates in response to the transfer control signal TG) by a first pulse to generate a first electric field that transfers a first portion of the charges from the first  photodiode,  via the first transistor and toward a floating diffusion region in a first period during a readout operation (Fig.8; MN2 transfers charges accumulated to a floating diffusion node FD); and
biasing a second transistor (Figs. 7,8; Para 78; NMOS transistor MN6 operates in response to an overflow control signal OG, serve to prevent charge in the photo diode region, from overflowing) by a second pulse to generate a second electric field that transfers a second portion of the charges in a direction, away from the second transistor,  from the photodiode to the floating diffusion region during the readout operation, wherein the second transistor and the floating diffusion region are disposed on opposite sides of the first photodiode (Fig. 7; wherein it shows that MN6 and FD are disposed on opposite sides of the photodiode),

      However, none of the prior art discloses “the first transistor and the second transistor are further enabled by a third pulse and a fourth pulse, respectively, during a shutter operation for moving residues of the charges out of the photodiode” in combination of other limitation in the claim. 
	Claims 20-23 are allowed as being dependent from claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                             
/XI WANG/Primary Examiner, Art Unit 2696